DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12-13 and 15-22 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Augsburg et al. (US 2007/0094476) (hereafter Augsburg).
As per claims 1 and 17, Augsburg teaches a storage management apparatus, comprising: 
at least one translation look-aside buffer, configured to store a plurality of cache entries, wherein the plurality of cache entries comprise a plurality of level l cache entries and a plurality of level 2 cache entries (fig. 2, lower level tlb, upper level tlb; [0021], [0022]); and 
an address translation unit (fig. 2, 140), coupled to the at least one translation look-aside buffer (fig. 2), and adapted to translate, based on one of the plurality of level 1 cache entries, a virtual address specified by a translation request into a corresponding translated address when a virtual page number of the virtual address is consistent with a virtual address tag of one of the plurality of level 1 cache entries, thereby indicating one of the plurality of level 1 cache entries being hit(([0016]-[0017]), or when the translation request does not hit any one of the plurality of 
As per claims 2 and18, Augsburg teaches wherein each cache entry, of the plurality of cache entries, is stored in a plurality of registers, and wherein the plurality of registers comprise: 
a first register, configured to store the virtual address tag to indicate a virtual page mapped in the cache entry (fig. 1, 14, wherein that memory location is construed to be a register); and 
a second register, configured to store a translated address tag to indicate a translated page to which the virtual page is mapped (fig. 1, 16) wherein page sizes of the virtual page and the translated page mapped in each cache entry are consistent ([0015] describes the consistent page sizes).
As per claims 3 and 19, Augsburg teaches a control unit coupled to the address translation unit, and adapted to: 
when the virtual address specified by the translation request does not hit any one of virtual address tags in the plurality of cache entries, obtain, from a root page table, a to-be- refilled entry that matches the virtual address specified by the translation request: and write the to-be-refilled entry to the at least one translation look-aside buffer ([0020] wherein there could be multiple TLB levels and [0022] describes a fill from an upper level tlb).
As per claims 4 and 20, Augsburg teaches wherein the address translation unit is adapted to: 
determine whether the virtual address specified by the translation request hits the plurality of level 1 cache entries; and when one of the plurality of level 1 cache entries is hit 
when one of the plurality of level 2 cache entries is hit, translate, based on the hit level 2 cache entry, the virtual address specified by the translation request into a corresponding translated address ([0022]); and 
when none of the plurality of level 2 cache entries is hit, provide mismatch information to the control unit, so that the control unit obtains the to-be-refilled entry ([0023] wherein the miss signal is the mismatch information and page table 120 is access to retrieve the data).
As per claim 12, Augsburg teaches wherein in the at least one translation look-aside buffer, a quantity of the level 1 cache entries is less than or equal to a quantity of the level 2 cache entries ([0022]).
As per claim 13, Augsburg teaches a processor comprising the storage management apparatus according to claim 1 ([0019]).
As per claim 15, Augsburg teaches a load/store unit, wherein the load/store unit provides the translation request to the address translation unit. wherein the translation request specifies a virtual address of a memory access instruction: and 
the address translation unit communicates with a second translation look-aside buffer in the at least one translation look-aside buffer, and provides a translated address of the memory access instruction to the load/store unit based on the cache entry provided by the second translation look-aside buffer.

As per claim 21, Augsburg teaches wherein each of the plurality of level 1 cache entries is different from each of the plurality of level 2 cache entries (As indicated in fig. 2, lower level tlb and upper level tlb are different; in an alternative interpretation the cache entries that result in a miss but a hit in the upper level tlb are different).
As per claim 22, Augsburg teaches wherein each data bit in the virtual page number of the virtual address is compared with each data bit in the virtual address tag of each of the plurality of level 1 cache entries to indicate that the translation request hits any one of the plurality of level 1 cache entries ([0016] describes how the tag is a group of bits and during translation the virtual address of the instruction is used to check whether the tlb has the corresponding virtual address.  In order to check whether the virtual page number is the same as the tag there must be a comparison on a bit by bit basis since that is how the tag/page number are compared).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augsburg et al. (US 2007/0094476) (hereafter Augsberg) as applied to claim 3 above, and further in view of Wakino (US 2016/0125569).

when the plurality of level 1 cache entries are not hit and one of the plurality of level 2 cache entries is hit, select one of the plurality of level I cache entries based on a preset algorithm, and replace the selected one of the plurality of level 1 cache entries with the hit level 2 cache entry.
However, Wakino teaches wherein the control unit is further adapted to: 
when the plurality of level 1 cache entries are not hit and one of the plurality of level 2 cache entries is hit, select one of the plurality of level I cache entries based on a preset algorithm, and replace the selected one of the plurality of level 1 cache entries with the hit level 2 cache entry ([0064]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the replacement algorithm of Wakino with the system of Augsberg because it provides a means of evicting data which has not been accessed for the longest time to make space for more recently accessed data ([0064]). 
As per claim 6, Wakino teaches wherein the plurality of registers further comprise: 
a third register, configured to store a reference flag to indicate whether the cache entry is a least recently hit cache entry ([0064] wherein the reference flag is the tag and position within the queue).
As per claim 7, Wakino teaches wherein when selecting a to-be-replaced plurality of level 1 cache entry based on the preset algorithm, the control unit is adapted to select a least recently hit level 1 cache entry based on the reference flag of each level 1 cache entry ([0064]).

As per claim 9, Augsberg teaches wherein when the plurality of level 1 cache entries are not hit and one of the plurality of level 2 cache entries is hit, the control unit is further adapted to write the replaced level 1 cache entry as a level 2 cache entry to the at least one translation look-aside buffer ([0020]).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Augsberg and Wakino as applied to claim 5 above, and further in view of Campbell et al. (US 2020/0133881) (hereafter Campbell).
As per claim 10, the combination of Augsberg and Wakino teaches all the limitations of claim 5.  The combination does not explicitly teach wherein the plurality of' registers further comprise: 
a fourth register, configured to store a size flag to indicate the page size of the virtual page or the translated page.
However, Campbell teaches wherein the plurality of' registers further comprise: 
a fourth register, configured to store a size flag to indicate the page size of the virtual page or the translated page ([0057]).
It would have been obvious before the effective filing date of the claimed invention to have combined the size flag of Campbell with the method and system of the combination Augsberg and Wakino because it allows for translation of memory addresses for memories which use different page sizes ([0012]).
.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augsberg as applied to claim 13 above, and further in view of Gupta et al. (US 2013/0227245) (hereafter Gupta).
As per claim 14, Augsberg teaches all the limitations of claim 13.  Augsberg further teaches a unit, wherein the unit provides the translation request to the address translation unit, wherein the translation request specifies a virtual address of a data ([0036] wherein the instruction is fetched from the unit); and 
the address translation unit communicates with a first translation look-aside buffer in the at least one translation look-aside buffer. and provides a translated address of the pre- fetch instruction to the instruction pre-fetch unit based on the cache entry provided by the first translation look-aside buffer (as illustrated in fig. 3).
Augsberg does not explicitly teach wherein the unit is a prefetch instruction unit and wherein the data is a prefetch instruction.
However, Gupta teaches wherein the unit is a prefetch instruction unit and wherein the data is a prefetch instruction ([0035]-[0036]).
.
Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive. 
Applicant submits that Augsburg is different than the amended claim 1 because in Augsburg a TLB hit occurs in the lower level TLB contains, among its TLB entries, the particular physical page address corresponding to the desired virtual address and not when a virtual page number of the desired virtual address is consistent with a virtual address tag of one of the lower level TLB entries.
Examiner respectfully disagrees.  Augsburg teaches that a TLB may typically contain a plurality of TLB entries ([0016]).  Each TLB entry may have a tag field and a data field ([0016]).  The tag field may include some of the high order bits of the virtual page addresses as a tag ([0016]).  The data field may indicate the physical page address corresponding to the tagged virtual page address ([0016]).
When an instruction has a virtual address that needs to be translated into a corresponding physical address, during execution of a program, the TLB may be accessed to look up the virtual address among the TLB entries stored in the TLB ([0017]). The virtual address typically includes a virtual page number, which may be used in the TLB to look up the corresponding physical page address ([0017]). 


Therefore as demonstrated by the cited passages, the virtual address which includes a virtual page number is used to access the TLB.  If a corresponding virtual page address is found in the TLB, then a physical address can be retrieved and a hit has occurred.  If no corresponding virtual page address is found within the TLB, then a miss has occurred.  Simply put, Augsburg teaches using a virtual page number of instruction to compare with the virtual page address of a TLB in order to obtain a corresponding physical address (see fig. 1).  Therefore, the amended limitation is taught and the rejection is maintained. 
Claim 17 recites similar limitations and is rejected for the same reasons as those cited with respect to claim 1.
For at least the reasons cited above, the rejections of dependent claims 1-16 and 18-20 are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhowmik et al. (US 2013/0173882) teaches using a virtual page number to index a TLB in order to find a corresponding physical page address..
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139